




Exhibit 10.14


Summary of Compensation of Named Executive Officers
Name
Base Salary
Thomas E. Gottwald
President and Chief Executive Officer
$
900,000


C. S. Warren Huang*
Vice Chairman of the Board, Afton Chemical Corporation
$
177,400


Stephen M. Edmonds
Vice President and General Counsel
$
387,300


Bruce R. Hazelgrove, III
Vice President, Corporate Resources
$
352,300


David A. Fiorenza
Vice President and Chief Financial Officer
$
327,100







* Mr. Huang served as President of Afton Chemical Corporation through December
31, 2012 and now serves as Vice Chairman of the Board, Afton Chemical
Corporation. He is expected to retire on April 1, 2013. The above amount
represents his base salary to that date.


